Title: To Benjamin Franklin from Harmon Courter, 24 November 1780
From: Courter, Harmon
To: Franklin, Benjamin


Sir
L’Orient. Novr. 24. 1780.
Your favours of the 15th. & 18th. Instant together with sundrie inclosed came duly to hand for which am much Oblidged, the proposals from Dunkirk will not suit on acct. of its being too great a distance from this to travel— For the offer of Mr. Chaumont am much Oblidged, my men would not be willing to go to Bordeaux, as sundrie small vessels are here from America in which I can dispose the Whole & Which Commanders they prefer, if I could have had the Command of the Ship they would have travelled to Bordeaux with pleasure & I can still Command most of them for the Course of Eight or ten days, but as materials of my Ship will be sold in Course of that time & business Setled, & Charges of supporting them heavy, will then be Oblidged to dispose of them in the different Vessels for America in one of which Expect will take passage myself— By information many Americans may be Shipped at Bordeaux but they give preference to American Commanders if the Commander of the Ship is not Possitively Engage’d & Mr. Chaumont think Proper to give her in my Charge (in which Command I would not doubt of Success & Dispatch) should be glad to know immediately, & both my Officers & Men would then undertake the Journey with Pleasure— I am Sir Your Most Obedt. & Hble Servt.—
Harmon Courter
The Hono. Benjn. Franklin Esqre.
  
Addressed: His Excellency Benjn. Franklin Esqr. / Minister Plenipotentiary of the United / States in America.— / Passy, Near Paris
Notation: Harmon Courter. L’Orient Nov 24. 1780—
